ACCEPTED
                                                                                           01-15-00617-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      8/26/2015 1:54:58 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK


                          No. 01-15-00617-CV
                __________________________________________
                                                          FILED IN
                                                   1st COURT OF APPEALS
                  IN THE FIRST COURT OF APPEALS HOUSTON, TEXAS
                        AT HOUSTON, TEXAS          8/26/2015 1:54:58 PM
                                                   CHRISTOPHER A. PRINE
               _______________________________________     Clerk
                                   BOB DEUELL,
                                      Appellant,
                                          v.
                    TEXAS RIGHT TO LIFE COMMITTEE, INC.,
                                      Appellee.
               _____________________________________________________

     On Interlocutory Appeal from the 152nd District Court, Harris County, Texas.
     __________________________________________________________

    UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                  APPELLEE’S BRIEF
     _______________________________________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellee, Texas Right to Life Committee, Inc., files this Unopposed Motion

for Extension of Time to File Appellee’s Brief, and would show the Court as

follows:

      1.    The current due date for Appellee to file its Brief is Monday,

September 14, 2015. Appellee requests an extension of 20 days to file its Brief, to

and including Monday, October 5, 2015.

      2.    This is the first request by Appellee for additional time to file its

Brief. This Motion is timely pursuant to TEX. R. APP. P. 38.6(d).
      3.     The requested extension of 20 days is necessary because the

undersigned counsel is substantially involved in the following other matters:

           No. 01-15-00583-CV; The Honorable Mark Henry, County
           Judge of Galveston County v. The Honorable Lonnie Cox, In
           the First Court of Appeals (preparation of an appellant’s brief
           due September 4);

           No. 14-0987; Michael Quinn Sullivan v. Salem Abraham; In the
           Supreme Court of Texas (preparation of a reply brief on the
           merits due September 4).

      4.     The requested extension of time is not made for delay, but only so that

justice may be done.

      5.     These facts are within the personal knowledge of the undersigned

counsel. Therefore, a verification is not necessary. TEX. R. APP. P. 10.2.

      6.     For all of these reasons, Appellee respectfully asks the Court to grant

this unopposed Motion for additional time of 20 days to file its Appellee’s Brief, to

and including Monday, October 5, 2015.




                                          2
                       CERTIFICATE OF CONFERENCE

      In accordance with TEX. R. APP. P. 10.1(a)(5), the undersigned counsel for

Appellant communicated with Mr. Scott Tschirhart, counsel for Appellant, who

indicated Appellant is unopposed to this Motion being granted.

                                          /s/ N. Terry Adams, Jr.
                                         N. Terry Adams, Jr.

      WHEREFORE, PREMISES CONSIDERED Appellee, Texas Right to Life

Committee, Inc., respectfully requests the Court to grant this Unopposed Motion

for Extension of Time to File its Appellee’s Brief for 20 days, to and including

Monday, October 5, 2015. Appellee additionally prays for such other and further

relief to which it may be justly entitled.

                                         Respectfully submitted,

                                         BEIRNE, MAYNARD & PARSONS, L.L.P.
                                         By: /s/ N. Terry Adams, Jr.
                                               N. Terry Adams, Jr.
                                               Texas Bar No. 00874010
                                               tadams@bmpllp.com
                                               Joseph M. Nixon
                                               Texas Bar No. 15244800
                                               jnixon@bmpllp.com
                                               1300 Post Oak Blvd, Suite 2500
                                               Houston, Texas 77056
                                               (713) 623-0887 (Tel.)
                                               (713) 960-1527 (Fax)
                                             James E. “Trey” Trainor
                                             Texas Bar No. 24042052
                                             ttrainor@bmpllp.com
                                             401 W. 15th Street, Suite 845
                                             Austin, Texas 78701
                                             (512) 623-6700 (Tel.)
                                             (512) 623-6701 (Fax)
                                             Counsel for Appellee




                     CERTIFICATE OF SERVICE
       I hereby certify that I have complied with the Texas Rules of Appellate
Procedure and the Local Rules of this Court and that the foregoing Motion has
been electronically filed and served on all counsel of record below in accordance
with these Rules on this the 26th day of August, 2015.

    George E. Hyde
    Scott M. Tschirhart
    DENTON NAVARRO ROCHA BERNAL HYDE & ZECH, P.C.
    2500 W. William Cannon Drive, Suite 609
    Austin, Texas 78745
    george.hyde@rampage-aus.com
    scott.tschirhart@rampage-aus.com
    Counsel for Appellant

                                            /s/ N. Terry Adams, Jr.
                                            N. Terry Adams, Jr.




                                        2